Citation Nr: 0940050	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether the reopened claim may be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold exposure, claimed as a reaction to the cold 
resulting in a rash, shivers, and the sensation of having a 
heart attack, and if so, whether the reopened claim may be 
granted.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.  

The Veteran presented testimony at an RO formal hearing in 
May 2009.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

By way of background, the Board notes that the RO construed 
the Veteran's January 2001 claim related to his reports of a 
rash, itching on his hands, severe shivers, and a feeling of 
having a heart attack when exposed to cold during his service 
in Alaska as two separate claims, one for skin rashes (later 
referred to as cold urticaria) and a separate claim for 
shivers with a possible heart attack.  However, after 
reviewing the claims file, including the Veteran's numerous 
submitted statements, the Board finds that the Veteran's 
contention is that all of these symptoms stem from one 
disability that he incurred in service as the result of cold 
exposure.  Accordingly, the Board has rephrased the issues on 
appeal to more accurately reflect the Veteran's contentions. 

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's tinnitus and cold exposure 
disability claims has been received, and  the merits of the 
Veteran's tinnitus service connection claim are addressed 
below.  However, with regard to the Veteran's cold exposure 
disability claim, the Board has determined that further 
development is warranted before the claim may be adjudicated.  
Accordingly, this issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development before the claim is readjudicated.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision issued in January 2001, the RO denied 
service connection for tinnitus.  Following receipt of 
notification of those determinations, the Veteran did not 
perfect his appeal, and the decision became final.

2.  The evidence received since the RO's prior denial of 
service connection for tinnitus includes a medical opinion 
relating his currently diagnosed tinnitus to service and 
suggesting a link between his tinnitus and his service-
connected hearing loss.

3.  The Veteran has reported tinnitus onset in service after 
a rifle accident in 1969, as well as continuity of tinnitus 
symptomatology since service.

4.  A VA otolaryngologist has opined that the Veteran's 
tinnitus very possibly could be related to his reported 
military noise exposure and noted it was common to develop 
tinnitus secondary to hearing loss.

5.  The Veteran is service-connected for bilateral hearing 
loss, currently rated 70 percent disabling.

6.  In a decision issued in June 2001, the RO denied service 
connection for cold exposure residuals, then referred to as 
service connection for skin rashes, including rashes on 
hands, and service connection for shivers with possible heart 
attack.  Following receipt of notification of those 
determinations, the Veteran did not timely perfect his 
appeal, and the decision became final.

7.  The evidence received since the RO's prior denial of 
service connection for cold exposure residuals includes 
recent treatment records referencing a diagnosis of cold 
urticaria, a form of skin disability resulting from cold 
exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009). 

3.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for cold 
injury residuals, formerly referred to as service connection 
for skin rashes, including rashes on hands, and service 
connection for shivers with possible heart attack, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to the reopening of the Veteran's claims 
for tinnitus and residuals of cold exposure, as well as the 
underlying merits of the tinnitus service connection claim, 
the Board is granting the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.



II.  New and Material Evidence

Although the RO determined in its October 2004 rating 
decision that new and material evidence had not been 
presented to reopen the Veteran's service connection claims 
for tinnitus and cold exposure residuals (referenced in the 
October 2004 rating decision as urticaria and shivers with 
possible heart attack), that decision is not binding on the 
Board.  The Board also must make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

In rating decisions issued in January and June 2001, the RO 
declined to reopen the Veteran's claims for service 
connection for tinnitus and cold exposure residuals (then 
referred to as skin rashes, including rashes on hands, and 
shivers with possible heart attack).  The Veteran did not 
timely perfect an appeal of either decision.  Therefore, the 
denials are final and binding on him based on the evidence 
then of record.  38 C.F.R. § 20.1100.  

This, in turn, means there must be new and material evidence 
since that final and binding decision to reopen this claim 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new 
and material evidence has been submitted since the last 
denial, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

The Veteran filed the petition to reopen his claim in January 
2004.  So under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible.").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Turning first to the Veteran's service connection claim for 
tinnitus, the RO originally denied the claim in January 2001 
because the evidence failed to show that the Veteran's 
tinnitus was either incurred in or caused by service.  
Evidence received since the January 2001 rating decision 
includes the Veteran's VA treatment records, which reflect 
his continued treatment for his currently diagnosed tinnitus, 
and two VA medical opinions (a September 2004 VA audiologist-
examiner's opinion and a January 2005 VA otolaryngologist's 
opinion) addressing the etiology of the Veteran's tinnitus.  

Presuming the newly submitted evidence to be credible, the 
January 2005 VA otolaryngologist's opinion relates the 
Veteran's tinnitus to acoustic trauma incurred in service and 
suggests a relationship between the Veteran's tinnitus and 
his service-connected bilateral hearing loss.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (evidence is presumed 
credible for the limited purpose of determining its 
materiality).  This VA medical opinion, coupled with the 
Veteran's currently diagnosed tinnitus and reported 
continuity of symptomatology since service, suggest a link 
between the Veteran's in-service acoustic trauma and his 
tinnitus, as well as a link between his service-connected 
hearing loss and his tinnitus.  Therefore, the Board finds 
that this evidence is both new and material, as it relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim, and is therefore sufficient to reopen the claim.

Turning next to the Veteran's service connection claim for 
cold exposure residuals, the RO originally denied the claim 
in June 2001 because the evidence failed to show that the 
Veteran had any currently diagnosed chronic disability 
resulting from his cold exposure.  The RO found that while 
the Veteran was treated for cold urticaria in service, no 
evidence of a current residual disability was of record.  
Evidence received since the January 2001 rating decision 
includes the Veteran's VA treatment records, which reflect an 
assessment of cold urticaria in May 2006.  

The Board finds that the newly submitted evidence of a 
currently diagnosed cold exposure residual, cold urticaria, 
coupled with the Veteran's in-service treatment for cold 
urticaria, directly relates to an unestablished fact 
necessary to substantiate the Veteran's claim, as it suggests 
evidence of present disability that is attributable to 
service.  Therefore, the Board concludes that this newly 
submitted evidence is sufficient to reopen the Veteran's cold 
exposure residuals service connection claim. 

However, as discussed in the remand portion of this opinion, 
the Board finds that further evidentiary development is 
necessary before the merits of the Veteran's cold exposure 
residuals service connection claim may be adjudicated. 



II.  Reopened Claim for Service Connection For Tinnitus

As referenced above, the Veteran contends that his currently-
diagnosed tinnitus is attributable to his in-service acoustic 
trauma or that is secondary to his service-connected 
bilateral hearing loss.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

At the outset of this discussion, the Board notes that the 
Veteran is service-connected for bilateral hearing loss, 
which is currently rated 70 percent disabling.  The Veteran 
has also been awarded a total disability rating based on 
individual unemployability based solely on the severity of 
this disability, as well as his service-connected anxiety 
disorder, secondary to his hearing loss.

The Veteran's DD Form 214 reflects that he received an expert 
rifleman badge, and while his service treatment records do 
not reference any complaints of ringing of the ears or a 
diagnosis of tinnitus, they reference his in-service 
diagnosis of right ear hearing loss.

The post-service medical evidence of record includes a 
November 1986 private audiological evaluation report, which 
references the Veteran's report of constant ringing of the 
ears.  A June 1992 private audiological evaluation report 
references the Veteran's report of occasional ringing in the 
ears, and a February 1994 VA audio examination report 
reflects an assessment of constant bilateral tinnitus.  

A January 1998 VA audio examination report includes a 
tinnitus evaluation, during which the Veteran reported the 
onset of his tinnitus in 1969 after a military accident and 
that he experienced bilateral tinnitus as a high-pitched loud 
noise periodically.

In May 2000, the Veteran underwent another VA audio 
examination, which also included a tinnitus evaluation.  At 
this time, the Veteran reported that his tinnitus began after 
he experienced a rifle recoil accident in basic training.  
The Veteran reported that he experienced constant bilateral 
tinnitus, which he described as a high-pitched loud noise.

A September 2004 VA audio examination report reflects the 
Veteran's report of unilateral periodic (20 times a day for 
20 minutes) tinnitus of unknown etiology that the Veteran 
described as ringing with a varied pitch.  The audiologist-
examiner noted that the Veteran's described tinnitus symptoms 
were not consistent with military noise exposure.

A January 2005 VA Ear Nose and Throat (ENT) consultation 
report reflects the Veteran's report of bilateral tinnitus 
since a rifle accident in 1969.  The otolaryngologist noted 
that it was very common for patients, such as the Veteran, 
with hearing loss to develop tinnitus. The otolaryngologist 
further stated that it is very possible that the Veteran's 
tinnitus resulted from his reported in-service rifle accident 
in 1969.

The Veteran's subsequent VA audiological treatment records 
include the Veteran's diagnosed severe bilateral tinnitus and 
various prescribed treatments for this condition, including a 
bedside tinnitus masker, an I-Pod with custom-molded ear 
pieces for tinnitus management, and prescriptions for 
clonazepam and Xanax.

At his May 2009 RO formal hearing, the Veteran stated that he 
first noticed his tinnitus after his 1969 rifle accident 
during basic training, and he reported his tinnitus had been 
periodic until approximately 10 years before the date of the 
hearing, at which time it became constant. 

The evidence of record includes the Veteran's report that his 
tinnitus began in service and has continued since that time.  
The Board notes that the Veteran is competent to report the 
onset of his tinnitus and continuity of symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the September 2004 VA audiologist-examiner did not relate the 
Veteran's tinnitus to service based on his reported 
symptomatology, it appears that the examiner's opinion was 
based on the Veteran's report of unilateral periodic 
tinnitus.  However, prior to the time of this examination, 
the Veteran had reported that his tinnitus was bilateral and 
constant.  Thus, it does not appear that the examiner's 
opinion was based upon a complete history of the Veteran's 
tinnitus symptomatology.

Moreover, in January 2005, a VA otolaryngologist opined that 
the Veteran's tinnitus was very possibly related to his 
reported in-service military noise exposure, namely his 
report of a rifle accident in 1969.  While the Veteran's 
service treatment records do not reflect evidence of his 
reported rifle accident, his DD Form 214 reflects that he was 
awarded a rifleman expert badge.  Thus, the evidence of 
record supports a finding that the Veteran was exposed to 
acoustic trauma while in service.  Furthermore, the VA 
otolaryngologist also strongly suggested a link between the 
Veteran's service-connected hearing loss and his tinnitus, 
noting that it is not uncommon for individuals with hearing 
loss to develop tinnitus.

Given this positive medical nexus opinion, which is 
consistent with the Veteran's reports of tinnitus 
symptomatology during and since service, his documented 
reports of tinnitus not long after service, his documented 
noise exposure while in service, and the severity of his 
service-connected bilateral hearing loss, the Board concludes 
that a basis for granting service connection for tinnitus has 
been presented, and the Veteran's appeal is therefore 
granted.




ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
tinnitus. 

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
tinnitus cold injury residuals, formerly referred to as 
service connection for skin rashes, including rashes on 
hands, and service connection for shivers with possible heart 
attack, is reopened.


REMAND

The Board finds that further evidentiary development is 
warranted before the Veteran's claim of service connection 
for residuals of cold exposure may be decided on its merits.

The Veteran contends that while stationed in Alaska during 
service and exposed to extreme cold temperatures, he 
developed a reaction to the cold, which he describes as a 
rash, including itching of his hands, as well as severe 
shivers and the sensation that he was going to have a heart 
attack.  

The Veteran's service treatment records reflect numerous 
complaints of a skin condition during the Veteran's Alaskan 
service, which are variously described as sores, impetigo-
type lesions, a hive-type rash, allergic dermatitis, 
urticaria (hives), and cold urticaria.  Additionally, the 
Veteran's service treatment records reflect the Veteran's 
belief that his symptoms were related to or exacerbated by 
cold exposure.  The Veteran's post-service VA treatment 
records include a May 2006 VA dermatological treatment record 
reflecting the Veteran's report of a history of cold 
urticaria, as well as an assessment of cold urticaria for 
which the Veteran was instructed to stay warm and take 
antihistamines, as needed.

As the medical evidence of record reflects that the Veteran 
was treated for some type of skin disorder in service, 
thought possibly to be a reaction to cold exposure, and his 
post-service treatment records also include an assessment of 
cold urticaria, a VA examination is warranted to determine 
whether the Veteran has any currently-diagnosed skin disorder 
or cold exposure residual that either had its onset in 
service or is otherwise attributable to service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
when medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted).  

The Board has noted that a VA examination conducted in 
October 2008 reflects that there were no findings to support 
a diagnosis of cold urticaria, however, the examination 
report noted that the examiner did not have access to the 
claims file and therefore would not have had the opportunity 
to review the above referenced treatment record containing a 
diagnosis of cold urticaria.  The Board concludes, therefore, 
that another examination is required.  

Additionally, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the Veteran's VA 
treatment records from May 2008 to the 
present.

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination, to include 
a dermatological or cold injury profile 
examination, to determine whether the 
Veteran has any currently diagnosed 
skin disorder or cold exposure residual 
that either had its onset in service or 
is otherwise attributable to service. 

	The claims file must be provided to the 
examiner for 	review in conjunction 
with the examination, and such 	review 
should be noted in the examiner's report.

	After reviewing the file, noting the 
Veteran's 	documented in-service 
treatment for a variously diagnosed 
skin disorder (including assessments of 
cold urticaria), the examiner should 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
any currently diagnosed disability 
began in service or is otherwise 
attributable to service, including the 
Veteran's in-service cold exposure.

	The examiner should provide a complete 
rationale for 	any opinion given.  If 
the examiner determines that a 
	medically-sound opinion cannot be 
reached, it is 	requested that an 
explanation as to why that is so be 
	included. 
 
3.	Following completion of the above, the 
RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


